Citation Nr: 1023476	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1. Entitlement to an effective date earlier than August 20, 
2001, for the grant of service connection for hepatitis C.

2. Entitlement to service connection for a respiratory 
disorder to include as secondary to service-connected 
hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, in writing, the Veteran withdrew his request 
for a hearing before the Board.  

While on appeal in a rating decision in May 2008, the RO 
granted service connection for hepatitis C and assigned an 
effective date of August 20, 2001.  In March 2009, the 
Veteran filed a notice of disagreement, initiating the appeal 
of the effective date.  

In a rating decision in May 2009, the RO, in part, denied the 
claims of service connection for depression, coronary artery 
disease, gastroesophageal reflux disease, and a respiratory 
disorder.  The Veteran then initiated an appeal.  After the 
RO issued a statement of the case in December 2009, the 
Veteran limited the appeal to the claim for an earlier 
effective date and the claim of service connection for a 
respiratory disorder.

The claim for increase for hepatitis C has been raised by the 
Veteran in a statement in March 2009 and the claim is 
referred to the RO for appropriate action.  

The claim of service connection for a respiratory disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDING OF FACT

By a rating decision in May 2008, the RO granted service 
connection for hepatitis C and assigned an effective date of 
August 20, 2001, the date of receipt of the application to 
reopen the claim of service connection, and there was no 
pending claim or informal claim of service connection for 
hepatitis C prior to August 20, 2001.

CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 
2001, for the grant of service connection for hepatitis C 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696 (April 2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2001 on the underlying claim of service connection 
for hepatitis C. Where, as here, service connection has been 
granted and the effective date has been assigned, the claim 
of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
assigning an effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective, following 
the initial grant of service connection.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural and Factual Background

In rating decisions in May 1977 (original claim), January 
1998 (claim to reopen) , and in April 1998 (claim to reopen 
), the RO denied the claims of service connection for 
hepatitis.  After the RO notified the Veteran of the adverse 
determinations and of his procedural and appellate rights, 
the Veteran did not appeal any of the adverse determinations 
and the determinations became final by operation of law. 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In a rating decision in October 1999, the RO denied the 
application to reopen the claim of service connection for 
hepatitis.  After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, the 
Veteran initiated an appeal, but after the statement of the 
case and the supplemental statement of the case were issued, 
the Veteran did not file a substantive appeal in order to 
perfect the appeal, and the rating decision became final by 
operation of law. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The Veteran's current application to reopen the claim of 
service connection was received at the RO on August 20, 2001. 



Effective Date

General Principles

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification.  38 C.F.R. 
§ 3.104

Under 38 U.S.C.A. §§ 5108, 7105(c), a rating decision that is 
not appealed is final and may not be reopened unless new and 
material evidence is presented. 

The effective date of an award of a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  The effective date for an award of benefits based 
upon new and material evidence is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 9138 C.F.R. § 3.400(q)(2).

Analysis 

In the Veteran's original application for VA disability 
compensation in April 1977 the claimed service connection for 
a liver condition without specifying the type.  The RO, 
noting the Veteran had been treated in service for hepatitis 
B, denied the claim in May 1977 because the Veteran did not 
demonstrate any residuals of hepatitis after service. 

The unappealed rating decision in May 1977 by the RO became 
final after the Veteran was notified of the decision and of 
his right to appeal.  



By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 
3.105(a).  Therefore, unless the Veteran demonstrates clear 
and unmistakable error in the rating decision in May 1977, 
the prior rating decision by the RO became final.  

The Veteran argues that his hepatitis was misdiagnosed as 
hepatitis B when he really had hepatitis C.  The RO, however, 
did not deny the claim of service connection on the basis 
that the Veteran suffered from hepatitis B, but denied the 
claim because there was no evidence of current disability.  
Stated another way, the RO denied claim because there was no 
evidence of a current hepatitis, B or C. 

That hepatitis was as shown in service, alone, is not enough 
to establish entitlement to VA disability compensation, there 
must be a current disability.  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In the absence of proof at that time of a 
disability attributable to hepatitis, there was no valid 
claim of service connection for hepatitis.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, even if 
the RO had considered the Veteran's claim as a claim for 
service connection for hepatitis C, the outcome would have 
been the same.  Furthermore, the Veteran has not demonstrated 
that the finding that the Veteran at that time did not suffer 
any disability was a clear and unmistakable error. 

Thereafter the Veteran filed claims to re-open in 1998 and in 
1999, in each instance, the Veteran did not perfect an appeal 
of the adverse determinations and in each instance, the 
rating decisions became final.

The next relevant communication from the Veteran was the 
ultimately successful application for service connection, 
which was received at the RO on August 20, 2001.  Before 
August 20, 2001, there was no communication or action 
received by VA from the Veteran of intent to claim service 
connection for hepatitis, constituting an informal claim 
under 38 C.F.R. § 3.155.

And there was no VA treatment record that may serve as an 
informal claim to reopen, and there was no pending informal 
claim under 38 C.F.R. § 3.157. 
Therefore, due to finality, 38 C.F.R. § 3.160, there was no 
pending claim or unadjudicated claim under 38 C.F.R. § 
3.160(c) or informal claim under 38 C.F.R. §§ 3.155 and 
3.157, for service connection for hepatitis C prior to August 
20, 2001, and there is no factual or legal basis to assign an 
effective date before August 20, 2001, based on an 
unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The RO assigned the earliest effective date legally permitted 
in this case for the grant of service connection for 
hepatitis C, which is the date of receipt of the application 
to reopen the claim supported by new and material evidence.  
No earlier effective date is permitted by law in this case.

For the above reasons, the preponderance of the evidence is 
against the claim for an effective date earlier than August 
20, 2001, for the grant of service connection for hepatitis 
C, and the benefit-of-the-doubt standard of proof does not 
apply. 
38 U.S.C.A. § 5107(b).


ORDER

An effective date before August 20, 2001, for service 
connection for hepatitis C is denied.


REMAND

The service treatment records show that in October 1975 the 
Veteran was hospitalized for hepatitis for almost one month.  
During the hospitalization, he was also treated for an upper 
respiratory infection which was treated and resolved.

After service, VA records show that the Veteran may currently 
suffers from bronchitis, asthma, and other respiratory 
problems. 

The Veteran has also applied for benefits from the Social 
Security Administration.  Based on the information in the 
record, the Board finds there is a reasonable possibility 
that these records could help substantiate the claim and VA 
is therefore obligated to obtain the records.  Golz v. 
Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

Finally, as the Veteran has not been afforded a VA 
examination and as the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
additional development is needed under the duty to assist.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social 
Security Administration.  If the 
records do not exist or further efforts 
to obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2.  Obtain VA records from 2003 to 2008 
from the Columbia, South Carolina, VA 
Medical Center.

3.  Afford the Veteran a VA examination 
to determine whether the Veteran has a 
permanent respiratory disability and, 
if so, 

a).  Whether the current disability is 
at least as likely as not a progression 
of the condition treated in service; 
or, 

b).  A development of a new and 
separate condition and, if so, is at 
least as likely as not that the current 
disability is caused by or aggravated 
by the service-connected hepatitis C. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in severity, that is, a 
worsening of the underlying condition 
not due to the natural progress of the 
disorder as contrasted to a worsening 
of symptoms.

The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made 
available to the examiners for review.

4. After the development has been 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


